Smith (Arthur) v. State                                             















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-101-CR

     ARTHUR JOHN SMITH,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 220th District Court
Hamilton County, Texas
Trial Court # 6834
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On December 10, 1996, Arthur John Smith pleaded guilty to burglary of a habitation, and the
trial court assessed the agreed punishment of five years' incarceration in the Texas Department
of Criminal Justice-Institutional Division.  Tex. Penal Code Ann. § 30.02 (Vernon 1994 &
Supp. 1997).  Also on December 10, Smith filed a waiver of his right to appeal; nevertheless, on
January 6, 1997, he filed in the trial court a pro se request for permission to appeal his conviction. 
The transcript was late-filed in this court on March 20, 1997.  On March 27, 1997, Smith filed
a motion to dismiss his appeal.
      In relevant portion, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion is signed by Smith, who is not
represented by counsel in this appeal.  Thus, the motion meets the requirements of the rules and
is granted.
      Smith's appeal is dismissed.

                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed April 9, 1997
Do not publish